Citation Nr: 1110114	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-27 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a low back disorder, and if so, whether service connection is warranted for the claimed disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to March 1980 and from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.  The issue before the Board today was remanded in July 2007 and May 2009 for further evidentiary and procedural development.  

The Veteran testified before the undersigned Veterans Law Judge in November 2006; a transcript of that hearing is associated with the claims file.

The underlying issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An RO rating decision dated in June 1987 denied a claim of entitlement to service connection for a low back disorder; the Veteran was notified of this decision but did not appeal it.

2.  Evidence associated with the claims file since the June 1987 rating decision is new, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises the reasonable possibility of substantiating the previously disallowed claim of service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The June 1987 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been submitted with respect to the issue of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The Board acknowledges that the VA still has duty to notify and assist the Veteran with regard to the underlying claim for service connection.  However, since this part of the appeal is being remanded, no discussion is necessary in the instant decision.  

Legal Criteria and Analysis

Historically, the Veteran filed a claim for a low back disorder that was denied by the RO in December 1986.  In its denial, the RO noted that there were outstanding VA treatment records relevant to the claim.  Such records were subsequently obtained and the Veteran's claim was readjudicated and again denied in a June 1987 RO rating decision.  The Veteran did not appeal either rating decision.  Thus, they became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  More recently, in January 2004, the Veteran filed to reopen his claim for service connection for a low back disorder.  A rating decision dated in May 2004 reflects that the claim was reopened, but that the RO concluded that service connection was still not warranted for a low back disorder.  The Veteran appealed this decision and it is now before the Board for appellate review.  

Generally, an unappealed rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  However, a veteran may request that VA reopen his claim upon the receipt of new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  Pertinent VA regulation defines "new and material" evidence as evidence not previously submitted which relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Initially, the Board acknowledges that the RO reopened the Veteran's claim during the pendency of this appeal before denying the underlying claim on its merits.  Presumably, the Veteran did not disagree with the decision to reopen his previously denied claim.  Nevertheless, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  However, if the Board determines that new and material evidence was received sufficient to reopen the claim, it may proceed with a determination on the merits of the claim given that the RO adjudicated such issue in the September 2007 rating decision and the December 2008 statement of the case.  Cf. Hickson v. Shinseki, 23 Vet. App. 294, 399-400 (2010) (holding that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits unless the Board secures a waiver from a claimant or determines that the claimant would not be prejudiced by proceeding to a decision on the merits).  

At the time of the final prior denial in this matter, the evidence under consideration consisted of service treatment records showing that the Veteran complained of low back problems during his first and second period of active duty service.  The first complaint, dated in July 1976, indicated that the Veteran's backache was found to be "probably due to stress or strain."  Subsequent complaints, dated in October 1978, February 1982, and June 1983, were diagnosed as "mild upper lumbar strain," "[rule out] muscle pull," and "musculoskeletal type [low back pain]," respectively.  The Veteran's separation examination following his first period of active duty service was negative for any clinical abnormality or subjective history of back problems as was his enlistment examination for his second period of active duty service.  He declined a separation examination following his second period of active duty service.  Following separation from service in June 1984, the first clinical evidence of complaints were VA treatment records dated in February 1986 which showed a four-day history of low back pain with a history of pain previously during service.  Also of record was a November 1986 VA examination report indicating a diagnosis of chronic lumbar strain.  

The RO, in denying the Veteran's claim, stated that the above evidence failed to establish chronicity and continuity of low back problems since service.  It noted that there was a four-year gap in time between the Veteran's February 1982 "muscle pull" and his post-service complaints and that such evidence indicated that his in-service complaints were "acute and transitory" rather than chronic.  

Since the RO's prior final denial in June 1987, additional evidence has been associated with the claims file which the Board finds to be both "new" and "material."  Specifically, the VA was able to obtain a report of the X-ray taken when the Veteran was evaluated by the VA in February 1986.  Pertinent to the current claim, such report indicates that there is objective evidence supporting a finding of muscle spasm in the Veteran's lumbar spine area much like the muscle spasm noted during service in October 1978.  There is also evidence of continued complaints of back pain on and off since service, including VA and non-VA treatment records dated in 1991, 1993, 1997, and 2000 through the present.  In addition to post-service complaints, there is evidence that the Veteran has been prescribed muscle relaxers on and off since 1986 to alleviate low back pain and muscle spasm, including by the VA in August 2005.  Finally, the Veteran himself testified in November 2006 that he has experienced low back problems since his initial problems during service and that following service he has alternated between self-treatment with muscle rubs and seeking medical treatment from various physicians.  

All of the above-discussed evidence was not previously on file at the time of the June 1987 denial; thus, it is new.  Furthermore, it is relevant to the previously disallowed claim because it relates to whether the Veteran's low back complaints, and his muscular problems in particular, have been chronic since service.  It also raises a reasonable possibility of substantiating the previously denied claim for service connection such that it is sufficient to trigger VA's duty to obtain supplemental medical evidence to investigate whether any current back problems, including a low back disorder manifested by muscular symptoms such as muscle spasm, may be related to in-service lumbar strain and/or pain.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim"); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, the Board finds that new and material evidence has been submitted and the Veteran's previously denied claim of entitlement to service connection for a low back disorder is reopened.  


ORDER

The Veteran's previously denied claim of entitlement to service connection for a low back disorder is considered reopened, and to this extent, the appeal is granted.


REMAND

Turning to the merits of the Veteran's claim, the Board finds that it cannot move forward with a decision at this time because the Agency of Original Jurisdiction (AOJ) still has not substantially completed all of the remand directives provided in the July 2007 and May 2009 remands.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  In this regard, the Board directed the AOJ to obtain records pertaining to treatment at the Nashville VA Medical Center (VAMC) for the years 1997 through 1999; such records were noted to be held at the Marion VAMC in Indiana.  A review of the claims file reflects that Nashville VAMC records were obtained by the AOJ in March 2010, however, the cover letter accompanying such records expressly notes that they only contain records dated from 1993 through 1997.  Absent any indication that records do not exist for the years 1998 and 1999, the AOJ has not made reasonable efforts to obtain these outstanding, relevant VA treatment records.  

In addition to making reasonable efforts to obtain the above records, the Board finds that the AOJ should also obtain a medical opinion which adequately addresses all possible theories of entitlement.  In this regard, the April 2006 VA examination report of record only considers whether the Veteran's currently diagnosed degenerative disc disease is related in his in-service back problems.  However, as discussed in the decision above, and as noted by the April 2006 VA examiner, the Veteran's back complaints during service were "mostly muscular in origin," and there is evidence dated during this appeal that the Veteran has been prescribed medication for lumbar muscle spasms.  Absent any discussion as to whether the Veteran's current muscular complaints are related to service, the Board finds another examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  

Similarly, the Board notes that an August 2007 decision issued by the Social Security Administration indicates that some of the Veteran's back pain may be casually related to his service-connected left knee disorder.  As such, any supplemental medical opinion should address a secondary relationship, to include aggravation.  See id; see also Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (stating that the VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).

The Board acknowledges that the Veteran failed to report for a July 2010 VA examination scheduled by the Agency of Original Jurisdiction (AOJ).  However, given that this appeal is already being remanded, the prudent course of action is to afford him another opportunity to report for an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records, including any electronic records, non-electronic records, and/or archived records, from the Nashville VAMC for the period from 1997 through 1999.  It is noted that these records are located at the Marion VAMC in Indiana.  A response, negative or positive, should be associated with the claims file with regard to each facility request.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of any current low back disorder, including degenerative disc disease with radiculopathy and any disorder manifested by muscular symptoms such as muscle spasms.  The claims file, including a copy of this REMAND, must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information and opinions requested below, a complete rationale must be provided and should reflect consideration of both medical and lay evidence of record.  After reviewing the record and examining the Veteran, the examiner should identify any current low back disorder(s), including any disorder manifested by muscular symptoms such as muscle spasms of the lumbar area, providing a diagnos(es) for all current disorder(s).  Then, the examiner should offer opinions as to:

	(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current low back disorder(s) are related to the Veteran's military service, to include various complaints of low back pain, muscle spasm, and lumbar strain during service.  Any opinion should reflect consideration of the lay and medical evidence demonstrating post-service treatment for low back pain and spasms with muscle relaxants since February 1986.

	(b) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current low back disorder(s) is due to (caused by) or chronically worsened by (aggravated by) service-connected post-traumatic arthritis of the left knee, to include as a result of favoring one leg over another.

3.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated, to include all evidence received since the last (supplemental) statements of the case.  If the claim remain denied, the Veteran and his representative, if any, should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


